                Case: 1:18-cv-01804
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 34 Filed: 12/04/18 Page 1 of 1 PageID #:847

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Brian Knutson, et al.,

    Plaintiffs,
                                                                   Case No. 18 C 1804
    v.                                                             Judge Marvin E. Aspen

    Village of Lakemoor,

    Defendant.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which      includes       pre–judgment interest.
                                       does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other: Case is dismissed.

This action was (check one):

         tried by a jury with Judge         presiding, and the jury has rendered a verdict.
         tried by Judge         without a jury and the above decision was reached.
         decided by Judge Marvin E. Aspen on a motion to dismiss.



Date: 12/4/2018                                               Thomas G. Bruton, Clerk of Court

                                                               Amanda Scherer, Deputy Clerk
